﻿I should like to begin by extending to Mr. von Wechmar my warmest congratulations on his election as President of the thirty- fifth session of the General Assembly. It is with deep satisfaction and confidence—inspired by his outstanding personal qualities and wide diplomatic experience—that we see presiding over this session the representative of the Federal Republic of Germany, a Western European country with which Portugal maintains the closest links of cooperation and friendship and with which Portugal is bound by culture, geography and history.
76.	I should like also to express our admiration to his predecessor, Mr. Salim of the United Republic of Tanzania, with whose country we also maintain warm and friendly relations, for the most praiseworthy way in which during the course of the past year he presided with the greatest efficiency and distinction over four sessions of the General Assembly.
77.	Finally, I wish to welcome the admission to the United Nations of its newest Member, Saint Vincent and the Grenadines, whose Government and people we warmly congratulate. We hope that our delegations will soon establish a close relationship of fruitful co-operation.
78.	Once more the General Assembly is meeting to debate and analyse the problems that beset the world and to attempt to find solutions enabling us to overcome the grave obstacles that lie in the path of peace and progress, to which we all aspire.
79.	The seriousness of the questions facing us and of certain situations that endanger our collective security has already been stressed by the speakers who have preceded me. We share those concerns and we are aware of the responsibilities incumbent upon our Governments and of the difficult task facing the General Assembly.
80.	It is, nevertheless, satisfying to begin by pointing out that during the course of this year some positive and indeed highly encouraging events have taken place. Foremost among them undoubtedly is the independence of Zimbabwe. I should like to pay a special tribute to all those who have contributed, through their efforts and perseverance, to the solution of a grave problem that had dragged on for nearly 20 years: to all the front-line States, particularly Mozambique, for the spirit of sacrifice and solidarity they have shown throughout; to the people of Zimbabwe and its leaders for the courage and tenacity with which they led the struggle for independence and for the outstanding civic maturity and patriotic spirit they have shown since peace was achieved; and, lastly, the United Kingdom for the deep sense of history which once again it demonstrated by initiating and carrying out successfully the Lancaster House talks. I would express the hope that, once the wounds of war have healed, the Government and people of Zimbabwe will succeed in their efforts towards national reconstruction and the building of an harmonious, non-discriminatory and tolerant society that will provide a prosperous future for its people.
81.	I should like also to express my satisfaction at the successful completion of yet another important event: the ninth session of the Third United Nations Conference on the Law of the Sea, at Geneva. Portugal, which had closely followed the lengthy negotiations at this Conference, hopes that the progress recently achieved in matters that we consider to be of primary importance, such as the delimitation of the exclusive economic zone, the protection of living resources beyond the 200-mile limit, the regulation of scientific research and the protection of objects of archaeological and historical interest, will be appropriately reflected in the final text of the convention. The long-awaited adoption of the convention on the law of the sea will no doubt be one of the great achievements of the United Nations.
82.	The almost universal character of the General Assembly constitutes undeniable proof that, despite all the divergent interests and at times the very hostility that separates the peoples of the world, we are all prepared to persevere along the path of dialogue. Indeed it is only fair to recognize that the institutionalization of the dialogue that the United Nations has made possible is certainly one of its most valuable contributions to the cause of peace. However, the preservation and continuation of that dialogue demands of all Governments an unfailing respect for the rules and principles on which international relations and co-operation among States are based.
83.	What do we see in the world today? We see States Members of the United Nations ignoring or flouting international law and the very principles of the Charter; some, invoking the most questionable pretexts, intervene blatantly in the internal affairs of others, violating their sovereignty and territorial integrity. We see other States refusing to co-operate with the Organization and ignoring its recommendations and resolutions, including those that are binding under the Charter. Finally, we see yet others violating formally established principles, namely, those of the Universal Declaration of Human Rights.
84.	A State Member of the United Nation has for almost a year held diplomats of another country hostages, notwithstanding the injunctions of the Organisation and the decision of the International Court of Justice of 24 May I980 demanding that this situation be ended forthwith. Such an attitude, besides constituting a flagrant violation of international law and a grave offence against the human rights of the detainees, undermines the very basis of peaceful relations between States and threatens the very instrument that makes them possible, namely diplomacy. It is imperative for the leaders of Iran to understand that, in attempting to hurt a country against which they claim to hold grievances, they are, above all, jeopardizing Iran's own international image and the rules that govern the relations between States and, I dare say, even imperilling the weaker countries whose security rests mainly on the observance of international law.
85.	On the other hand, some States, moved by clearly hegemonistic aims, do not hesitate to violate the frontiers of defenceless neighbours, to occupy their territory and to oppress their peoples by force of arms, in spite of repeated calls to withdraw by the international community. The Soviet aggression against Afghanistan has continued uninterruptedly for almost one year, although condemned by the vast majority of the international community.
86.	That unlawful and appalling act of force is a serious breach of the principles of the Organization and undermines the whole process of detente which we have so painstakingly sought to carry out. 
87.	Detente is in essence global and indivisible, as is in fact laid down in the Final Act of Helsinki: global, because the States participating in the Conference on Security and Co-operation in Europe have the duty to respect its Final Act even in their relations with non-signatory States; indivisible, because, since detente is based on mutual trust, it is not possible to appear to adhere to it in some areas while violating it in others. Detente is indeed a dynamic process nurtured by the proper attitude of States and, for that reason, susceptible to both progress and retrogression.
88.	In this respect, I would add that the position my country upholds is—and will continue to be during the second review session at Madrid of the Conference on Security and Co-operation in Europe—that all the participating States should show their Government's sincere support for detente, not through mere declarations of intent, but through clear attitudes and concrete actions. For without a climate of mutual confidence, true detente will never be possible.
89.	At this very moment, two brother countries, both non-aligned and sharing the same religion, Iran and Iraq, are fighting one another in an open war. Despite the efforts undertaken by the Islamic Conference, the Secretary- General, the Security Council and others, they have not yet laid down their arms to seek to resolve their differences through dialogue. The Portuguese Government appeals to those two countries to seek a negotiated solution to their conflict, which only increases the threat to security and peace that for so many years has been latent in the situation prevailing in the Middle East.
90.	The General Assembly is aware of the position of my Government on the question of the Middle East. We believe that the problem in that region can be resolved only through a comprehensive solution that on the one hand respects the right of all States in the area to a secure existence and on the other hand guarantees the Palestinian people the right to self-determination.
91.	As we have repeatedly stated, the foregoing implies that the parties concerned, in particular Israel and the PLO, should take steps that will make it possible at last to put an end to the mutual mistrust that at present impedes any progress towards peace.
92.	The Palestinians and the other Arab peoples must accept the fact that the State of Israel is an unquestionable reality and that its legitimate aspirations to security must be recognized and met. Israel, for its part, must understand that its right to statehood cannot be founded on the denial of that same right to the Palestinian people. Nor does that right justify violation of the frontiers of other States, such as martyred Lebanon, or the unlawful occupation of foreign territory.
93.	Like the problem of the Middle East, many other situations that are a cause of serious regional and international tension can be resolved only through an open and patient dialogue, established without pre-conditions and with the participation of all interested parties.
94.	May I recall briefly some examples that are no doubt present in all our minds. The situation in Namibia is a problem whose solution we hope will be positively affected by the example of Zimbabwe. The Portuguese delegation understands and shares the concern of the international community, particularly that of the African countries, like Angola, over the obstacles that have thus far prevented the implementation of the United Nations plan to resolve that problem. We believe, however, that the long and continued negotiations initiated by the five Western countries, and arduously continued by the United Nations since, have created irreversible conditions that will shortly lead Namibia to the independence to which its people is entitled.
95.	I also have in mind the intolerable practice of apartheid, which Portugal has condemned in the past and continues to condemn today. Here again, however unacceptable that practice may be, we face a problem that will be resolved only through a long process of transformation of South African society, a process that the international community should encourage and promote.
96.	Let me also recall the question of the self- determination of Western Sahara, in respect of which there cannot be a just and lasting solution unless the legitimate interests and aspirations of all the parties involved are taken into account.
97.	Although this last is a problem of a different character, I shall finally mention the question of Cyprus. In relation to that question, my delegation would like to take advantage of this opportunity to express its satisfaction at the resumption of intercommunal talks, an event brought about thanks to the unceasing and unremitting efforts of the Secretary- General.
98.	Obviously, all those processes are of necessity slow and require patience, perseverance and clear thinking on the part of all the participants.
99.	The foregoing also applies to the item on the agenda which most directly affects my country—that of East Timor, regarding which my Government issued a communique on September that clearly defines Portugal's position.
100.	We have no claims on the Territory of East Timor, to which we continue to be linked by the ties of human solidarity existing between our peoples, which were forged through a long and today closed chapter of history, but which we believe have left a lasting and profound cultural legacy.
101.	The question of East Timor is a sensitive one, as indicated by the attitude of the international community, which has insisted that it be solved in accordance with the principle of self-determination. Portugal cannot and does not wish to renege on its responsibilities towards the Timorese people; that is why it has announced a plan of action that will shortly be implemented. But we feel justified in emphasizing here that it is fundamentally within the framework of the United Nations that a solution to that problem must be found. In this respect, my country is also ready to co-operate closely with the United Nations and with all the interested parties in searching for a solution that, in conformity with the principles enshrined in the Charter and in the relevant resolutions, would be acceptable to the international community. Given their special urgency, we must finally express our concern with the humanitarian problems that have arisen out of the situation in East Timor. We hope that through the negotiations which we, for our part, are ready to undertake, those problems can begin to be properly tackled and finally solved.
102.	I should now like to make a very brief comment on the question of disarmament. At the tenth special session the General Assembly recommended through consensus, in which my country participated, the priorities to be followed in the process of disarmament. We believe, however, that all relevant measures must respect the security of States in such a way that their safety will not be diminished and that they will continue to enjoy the same level of security. For that reason, the problems of disarmament must be considered from a global point of view in order to keep in mind, in so far as possible, the structural differences that exist primarily between the armed forces of the militarily most powerful States.
103.	The promotion of universal respect for and observance of human rights and fundamental freedoms, without discrimination based on race, sex, language or religion, constitutes one of the most important aims of the international community. The Portuguese Government attaches the greatest importance to the furtherance of this objective, as was demonstrated by our adherence to the principal international instruments concerning human rights, as well as by the positions we have adopted in all forums where this matter has been discussed, in particular in the Commission on Human Rights, of which we are privileged to be a member.
104.	Portugal will continue to devote itself to the defence of civil and political rights, which we identify with the highest principles and values of a civilization that should not, on the other hand, be oblivious of the economic, social and cultural rights which are inseparable aspects of the same reality. Unfortunately, there still exist many cases in which the human rights of whole populations are systematically ignored and denied, and peoples are condemned to the most implacable repression, to hunger or to forced exile, victims of supposedly liberating ideologies which end up creating the most inhuman oppression. This aberrant situation has resulted in the creation of an ever-growing flux of refugees that has become one of the most disturbing scourges of our time—and this is true and especially obvious in South-East Asia, but also significant in other regions of the world.
105.	We believe that it is wrong to ignore both the political origins of those exoduses and the disruptions and problems that they cause by endangering the prosperity of those who harbour the refugees. We cannot but stress that this is an unacceptable subversion of the international order, which if not corrected in the short term can pose a serious threat to peace.
106.	However, other problems still lie on the horizon. Of those I have especially in mind the grave consequences for future generations of the very serious deprivation of food, health, housing, education and employment, which even today affects such large sectors of humanity. This is doubtless an area in which the work under way within the United Nations system can and must assume a true universal dimension. Only thus will it be possible to avoid results such as those arising from the recent eleventh special session of the General Assembly. On the one hand, we consider the adoption of the International Development Strategy for the Third United Nations Development Decade a very positive fact, but on the other we view with deep concern the failure to reach a consensus in regard to the global negotiations.
107.	Allow me also to stress that the dichotomy to which the North-South dialogue is reduced—that of the developed countries versus developing countries—is not helpful to the resolution of the difficulties faced by the international com-munity and does not even correspond to the reality which confronts us. Just as there sometimes are substantial differences in the wealth and levels of economic and technological development of developed countries, not to mention the diversity of their economic and social systems, so there are also considerable distances separating the developing countries.
108.	We believe that there would be much to gain if proper account were to be taken of the real conditions prevailing today. Such recognition would be most advantageous to all, for it would allow for a more equitable sharing of efforts by all and for a more adequate distribution of available resources. My country, which is at an intermediate stage of economic and technological development and which is simultaneously a recipient and a donor of assistance, feels this problem most acutely. We understand full well the demands of the developing countries because we face those very problems ourselves. But we are also aware of the difficulties arising from the present international economic crisis which prevent their full and immediate satisfaction.
109.	Despite its own difficulties, Portugal has none the less assumed its responsibilities and sought to contribute to the extent of its ability to the common efforts to assist the most needy sectors of humanity.
110.	My country has always held that only through constructive dialogue and co-operation in the search for common goals will it be possible to achieve victory in the battle for development. Our candidature to the European Community is based on our identification with the countries that comprise it, because we share their commitment to a free and democratic society. But we also see it as a way to cope with and overcome the problems of development that confront us.
111.	This solidarity, rooted therefore, in political, cultural and geo-economic factors, does not, however, exclude other deep ties and affinities, such as, for example, those that bind us to the countries which have Portuguese as their official
language and to other non-European nations with which we have created close links throughout our history as a maritime nation and in many of which there live large communities of Portuguese origin, of which my Government and my country are justifiably proud.
112.	The most important role of the United Nations is to promote understanding among peoples and strengthen the solidarity that should unite us. In a world that has the capacity to destroy itself, that solidarity should take precedence over interests that are selfish and ephemeral when compared with the very survival of the human race. My country believes that if such is our common will we can overcome the difficulties faced by the international community. The main weapon that we possess to achieve this aim is the principle of the peaceful settlement of disputes and conflicts through dialogue and conciliation. It is unfailing respect for that principle that has guided our conduct in the United Nations and inspired our work in the Security Council.
113.	We firmly believe in the capacity of man to devise the means to free himself from all oppressions and alienations that hamper him. We believe that we can unite our efforts to overcome poverty, hunger, disease and war so that together we can tread the path of peace, progress, freedom and justice.
114.	We believe, above all, that history moves inexorably towards the conquest of freedom and that the evolution of mankind will continue to be marked by progressive steps in the direction of the fin;'' liberation of individuals and societies.
